Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to the amendments filed on 12/21/2020 and interviewed with the examiner’s suggestions and attorney’s amendments authorized on 02/09/2021 and confirmed with the applicant on 02/12/2021.

EXAMINER'S AMENDMENT
An examiner’s suggestions and attorney’s amendments to the record with the amended claims in part of the limitation filed on 12/21/2020 is authorized by the applicant’s attorney dated on 02/09/2021 and confirmed with the applicant on 02/12/2021 are reviewed. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
11. (Currently Amended)	An image processing system in which an information processing apparatus and an image processing apparatus are communicably connected, the information processing apparatus being configured to use a web browser for displaying a screen based on data of a web page, and the image processing apparatus being configured to output the data of the web page, 
wherein the image processing apparatus has one or more controllers configured to: 
perform a first web server application for outputting data of a first web page and a first  screen ID wherein the first web page is a web page capable of executing a transition instruction to a third web page; 

perform a third web server application for outputting data of the third web page, wherein the third web page includes a selection object for instructing a transition to a transition source web page; and
return URL information of the first web page, in a case where a predetermined URL is accessed by using the first screen ID as the URL parameter, and return URL information of the second web page, in a case where the predetermined URL is accessed by using the second screen ID as the URL parameter, 
wherein the URL information of the first web page including the first screen ID is returned in a case where there has been a transition to the third web page from the first web page and the selection object on the third web page is selected, and the URL information of the second web page including the second screen ID is returned in a case where there has been a transition to the third web page from the second web page and the selection object on the third web page is selected, and
wherein the information processing apparatus has one or more controllers configured to: 
access the third web server application to obtain the data of the third web page, after accessing the first web server application or the second web server application; and
cause a display to display the third web page using the web browser, receive an operation to select the selection object, and access a web page in the returned URL information as the URL parameter, the screen ID from which transition was made to


Allowable Subject Matter

Claims 11, 13-16, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to the independent 11:
The prior art fails to teach or suggest every the limitations together. Further, the examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements to render the claimed invention.
Thus, claim 11 is allowable.
Claims 13-16, and 20 are dependent upon claim 11, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176